Citation Nr: 1616450	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-14 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a right leg nerve condition has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran asserts that he has PTSD as a result of his experiences as a corrections specialist at Camp Pendleton.  He and other witnesses have provided extensive credible evidence describing the stressful environment at the prison, as well as the Veteran's constant fear of physical harm.  One reason for the RO's denial of this claim was that there are no official military records substantiating the Veteran's stressors.  In many circumstances, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  However, VA should consider all claims in the context of the time, place, and circumstances of the Veteran's service, and consider whether the lay evidence is enough.  Here, the Veteran's testimony is consistent with his duties as a guard in a military prison, and he has submitted evidence showing that the prison facility had a history of riots, so his account of continuing stressful conditions is not unbelievable.  The Board finds that since the Veteran's testimony is consistent with the circumstances of his duties as a prison guard and the environment in military prisons at that time, his stressors are confirmed.

Although the Veteran has not been provided with a VA examination to assess his psychiatric condition, the medical evidence of record is sufficient to support a finding that the Veteran has a clinical diagnosis of PTSD and that his condition is related to service.  The Veteran's medical records show that he first began receiving psychiatric treatment in April 2008, at which time his psychologist described his symptoms as "PTSD-like."  Notably, a formal PTSD interview was conducted in June 2008, in which a PTSD diagnosis was rendered following the Veteran's endorsement of "classic symptoms" of PTSD.  Also notable is a June 2011 VA treatment record, in which the Veteran's treatment provider confirmed that the Veteran was diagnosed with PTSD in June 2008 and February 2011, and concurred with the previous diagnoses.  

Based on the above, the Board finds that the Veteran has a current diagnosis of PTSD, as that disorder is defined under the applicable diagnostic criteria.  Although it is not expressly clear from the record that the Veteran was diagnosed with the condition pursuant to 38 C.F.R. § 4.125(a), the June 2008 VA treatment record documents a PTSD diagnosis following a formal clinical interview, as well as a description of symptomatology that follows the criteria described in the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition.  Such evidence is highly probative that the Veteran has a PTSD diagnosis that comports with VA regulations.

With regard to the question of nexus between the Veteran's PTSD and service, the record contains a medical opinion from the Veteran's private treatment provider, Dr. Dang, received in July 2012, and an additional opinion from Dr. Pike, received in January 2016.  Both opinions relate the Veteran's PTSD to service.  The Board finds the opinion of Dr. Pike particularly persuasive.  In addition to noting the Veteran's relevant personal and psychiatric history, Dr. Pike also provided detailed medical support regarding the relationship between PTSD and prison guard populations.

Based on the above, the Board finds that the Veteran's PTSD is related to service.  He has provided substantial credible evidence regarding the stresses of his duties as a corrections specialist, and the medical evidence of record relates his PTSD to those experiences.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his current PTSD is related to service.

As the Veteran's claim is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for posttraumatic stress disorder is granted, subject to the laws and regulations governing the award of monetary benefits




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


